El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*195Los apelantes en este caso son Vicente Pérez, José Her-nández y Joaquín Medina. Fueron demandados y contra ellos se dictó sentencia en un caso de desahucio. La corte inferior en su opinión declaró que el demandante había pro-bado tanto su título como su posesión que databa de un nú-mero de años y hasta la fecha del pleito, y que los deman-dados no podían continuar ocupando la finca ni promover cuestiones tendentes a anular los títulos del demandante. Las decisiones de este tribunal indican que hasta cierto punto cuando un demandado está en posesión por virtud de una legítima alegación de título una corte no dictará sentencia de desahucio, sino que ordenará que el demandante pruebe la virtualidad de su título por otros medios. Pero nunca hemos resuelto que una mera alegación de título sin más pueda destruir la acción posesoria de un demandante. Por el contrario, la tendencia general de nuestras decisiones es que debe haber tal demostración de la posesión bajo una ale-gación de título adversa que convencería a la corte senten-ciadora de que había una verdadera cuestión litigiosa sobre el título entre las partes. No emplearemos mucho tiempo en discutir qué prueba es necesaria, porque convenimos con la corte inferior bajo cualquier aspecto del caso en que los demandados no presentaron prueba suficiente de la posesión a virtud de un título.
El demandado Llernández tal vez presentó la mejor de-fensa. Dijo que era un arrimado de los hermanos Hess y que su posesión dependía de la de ellos. La prueba, sin embargo, no tendía a identificar la finca de la cual estaba en posesión como parte de los terrenos que poseían los her-manos Hess. Uno de estos últimos fué llamado como testigo y aunque dijo que Hernández era su arrimado, no precisó la parte que poseía en la finca del demandante que se recla-maba, sino que, por el contrario, dijo que su terreno no es-taba comprendido dentro de las trescientas cuerdas objeto de *196este pleito. Hernández aparentemente sólo había estado en la finca por poco tiempo.
Los otros dos demandados aunque vagamente trataban de alegar un título por prescripción extraordinaria, no proba-ron ninguna posesión por virtud de una verdadera alegación de título, sino que más bien intentaron atacar la suficiencia del título del demandante. Ellos ni siquiera formularon una contestación a la demanda y podía dictarse sentencia contra ellos por esta rebeldía como indica la corte inferior.
Todo lo que estos dos demandados podían alegar era que habían estado en la finca por un número de años por tole-rancia de sus dueños. No se demostró una posesión adversa de treinta años.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.